OliveR, Chief Judge:
The appeals for reappraisement enumerated in schedule “A,” hereto attached and made a part hereof, are before me for decision on a written stipulation of submission, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for tbe parties hereto, subject to tbe approval of tbe Court, that tbe issues in tbe appeals for reappraisement listed in tbe schedule hereto annexed and made a part hereof are tbe same in all material respects as the issues in Paramount Import Co., Inc., et al. v. United States, Reap. Dec. 9697 and that tbe record in said case may be incorporated herein.
IT IS FURTHER STIPULATED AND AGREED that tbe appraised values of tbe merchandise involved in tbe appeals listed in tbe schedule hereto annexed less additions made by tbe importer on entry because of advances made by tbe Appraiser in similar cases are equal to tbe market value or tbe price at tbe time of exportation of such merchandise to tbe United States, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Czechoslovakia in tbe usual wholesale quantities and in tbe ordinary course of trade for exportation to tbe United States, packed ready for delivery, and that the foreign values of such or similar merchandise were no higher.
IT IS FURTHER STIPULATED AND AGREED that said appeals may be deemed to be submitted on tbe foregoing stipulation.
In the incorporated case, I held that a charge of 15 per centum paid by the American importer to a foreign commissionaire for services rendered in connection with the purchase of merchandise in the foreign market was a tona fide buying commission, and, as such, did not enter into the dutiable value of the merchandise.
On the agreed facts and following my cited decision on the law, I find that the proper basis for appraisement of the merchandise in question is export value, as defined in section 402(d) of the Tariff Act of 1930, and hold that such statutory value therefor is the appraised values, less the additions made by the importer on entry because of advances made by the appraiser in similar cases.
Judgment will be rendered accordingly.